 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDTurner Shoe Company, Inc. and Carmen Athletic In-dustries, Inc. and Sindicato Puertorriqueno deTrabajadores affiliated with United Food andCommercial Workers International Union,AFL-CIO,' Petitioner. Case 24-RC-6247April 30, 1980DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEPursuant to a Stipulation for Certification UponConsent Election approved by the Regional Direc-tor for Region 24 on January 10, 1979, an electionby secret ballot was conducted on February 15,1979, under the direction and supervision of theRegional Director for Region 24, among the em-ployees in the stipulated unit. At the conclusion ofthe election, the parties were furnished a tally ofballots which showed that, of approximately 724valid ballots, 178 were cast in favor of the Petition-er, 514 were against the Petitioner, and there were32 challenged ballots. The number of challengedballots was not determinative of the results of theelection. Thereafter, the Petitioner filed timely ob-jections to the election.After an investigation, the Regional Director onMarch 23, 1979, issued his Report and Recommen-dation on Objections and Notice of Hearing where-in he ordered a hearing pursuant to Section 102.69of the Board's Rules and Regulations, Series 8, asamended, to resolve the issues raised by the objec-tions. On May 21, 1979, a hearing was conductedin which all parties participated. On August 2,1979, the Hearing Officer issued her Report andRecommendations on Objections to Electionwherein she recommended that the Petitioner's Ob-jection I be sustained and that a second election beconducted. The Hearing Officer also recommendedthat the Petitioner's Objections 2 and 3 be over-ruled. Thereafter, the Employer filed timely excep-tions to the Hearing Officer's recommendation thatObjection I be sustained and that a second electionbe conducted. No exceptions were filed to theHearing Officer's recommendation to overrule thePetitioner's Objections 2 and 3.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.I he name of the Petitioner, formerly Sindicato Puertorriqueno deTrabajadores affiliated with Amalgamated Meat Cutters of North Amer-ica, AFL.-CIO, is amended to reflect the change resulting from the merg-ing of Retail Clerks International Union and Amalgamated Meatcuttersand Butcher Workmen of North America on June 7, 1979.249 NLRB No. 20The Board has considered the Hearing Officer'sreport, the Employer's exceptions thereto, and theentire record in this case, and makes the followingfindings:1. The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The Petitioner is a labor organization whichclaims to represent certain employees of the Em-ployer.3. A question affecting commerce exists concern-ing the representation of certain employees of theEmployer, within the meaning of Sections 9(c)(1)and 2(6) and (7) of the Act.4. The following unit, as stipulated by the par-ties, constitutes a unit appropriate for purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All production and maintenance employees, in-cluding shipping and receiving employees, em-ployed by the Employer at its facilities inAguadilla, Puerto Rico, but excluding alloffice clerical employees, guards and supervi-sors as defined in the Act.5. The Board has considered the Hearing Offi-cer's report and the Employer's exceptions andbrief, and hereby adopts the Hearing Officer's find-ings and recommendations except as hereaftermodified.Although the Hearing Officer found that none ofthe Employer's conduct was objectionable in andof itself, she further found that the overall impactof the Employer's campaign speeches and literaturecreated a coercive atmosphere which interferedwith the results of the election. We agree with theHearing Officer's recommendation that the electionbe set aside but also find, contrary to the HearingOfficer, that specific conduct by the Employerconstituted objectionable conduct. As set forthmore fully below, we find that the Employer en-gaged in objectionable conduct by making threatsof plant closure and loss of jobs, and that, withinthe context of such threats, the Employer's repeat-ed statements about strikes, plant closure, and lossof jobs had a coercive impact on the employeeswhich also interfered with the results of the elec-tion.The Employer conducted a vigorous campaignagainst the Union consisting of speeches2and dis-tribution of campaign literature. Between January2 The Employer delivered its first speech on December 6-7, 1978, andemphasized the themes of strikes, plant closing, and loss of jobs resultingfrom unionization. Since this speech was made prior to the filing of theoperative petition involved herein, it cannot serve as a basis for settingaside the election. However, it has been considered insofar as it providesbackground in evaluating the Employer's post-petition conduct. StevensonEquipment Company, 174 NLRB 865, 866, fn. 1 (1969). TURNER SHOE COMPANY, INC.14522-29, 1979, the Employer delivered a speech inboth Spanish and English to small groups of em-ployees. In this speech the Employer made severalstatements associating the Petitionera with strikes,plant closings, and loss of jobs.Shortly after this speech, the Employer distribut-ed a campaign leaflet entitled "The Death of aShoe Factory" and a leaflet which described plantclosings where employees had been represented bythe Amalgamated Meat Cutters Union. The leafletwas printed in the form of a prayer card distributedat Catholic funerals and stated in Spanish:OBITUARY (DEATH NOTICE)DEAD: Dorado Shoe Co., Augadilla, P.R.BORN: 1965UNIONIZED BY: Meat Cutters Union, 1970Three Week StrikeDEAD: 1971The Meat Cutters Union alleges that if it goesinto a plant it guarantees your job.The Company Dorado Shoes was a very suc-cessful company when it was organized by theMeat Cutters Union. In 1970, six months later,the Meat Cutters Union called the employeesto a strike at the Company which lasted threeweeks.Six months thereafter, one year after the MeatCutters Union came into the Company, theMeat Cutters Union negotiated a close out ofthe plant.WHY DID THIS HAPPEN?Because the plant could not successfully com-pete in the shoe industry and the plant closed.This was the death of a shoe factory.LESSON:Our job security depends on the working to-gether as a team and of the mutual coopera-tion and ability to produce shoes of quality atcompetitive prices so that we can sell ourshoes to our customers.BUT NOT WITH UNION PROMISESVOTE NOThe pamphlet on plant closings was also printed inSpanish and stated:Job security is very important for you. Whatjob security does the Meat Cutters give itsmembers? You be the judge.s In its speeches and campaign literature the Employer did not specifi-cally refer to the Petitioner by name, but rather referred to the Amalga-mated Meat Cutters Union, the former name of the Union with which thePetitioner is affiliated.CLOSING OF PLANTS, CLOSING OFPLANTS, CLOSING OF PLANTSThe Meat Cutters Union was the representa-tive of these plants that closed recently.CLOSED-Swift & Co., Scottsbluff, Nebraska;Swift & Co., Wilson, N.C.; Hygrade PackingCo., Richmond, Va.; Goetz Packing, Balti-more, Md.; Clayman Packing, Philadelphia,Pa.; Swift & Co., Telleson, Arizona; HygradePacking Indianapolis, Inc.; Swift & Co., Nash-ville, Tenn.; Dukeland Packing, Baltimore,Md.; Swift & Co., Kearney, N.J.; DoradoShoe Co., Aguadilla, P.R.; G. H. Meyer Sons,Richmond, Virginia; Marhoeffer Co., Muncie,Indiana (Pictures of plants with the wordsCLOSED across the picture itself.)What job security did the employees of theseplants receive from the Meat Cutters Union?Vote No.The final aspect of the Employer's campaign wasa speech delivered to groups of employees in Span-ish and English on February 13, 1979, 2 daysbefore the election. After telling its employees thatunionization could mean strikes, plant closure, andloss of jobs, the Employer stated near the end ofthe speech that "If we are not careful a disastercould hit and we could lose it all."In evaluating the Employer's campaign conductwe must carefully balance the Employer's right toexpress its views on the subject of unionizationwith the right of its employees to make a reasoneddecision regarding unionization in an atmospherefree of coercion and threats. In N.LR.B. v. GisselPacking Co., Inc., 395 U.S. 575, 618 (1969), the Su-preme Court pointed out that:[A]n employer is free to communicate to hisemployees any of his general views about un-ionism or any of his specific views about aparticular union, so long as the communica-tions do not contain a "threat of reprisal orforce or promise of benefit." He may evenmake a prediction as to the precise effect hebelieves unionization will have on his compa-ny. In such a case, however, the predictionmust be carefully phrased on the basis of ob-jective fact to convey an employer's belief asto demonstrably probable consequencesbeyond his control or to convey a manage-ment decision already arrived at to close theplant in case of unionization. See Textile Work-ers v. Darlington Mfg. Co., 380 U.S. 263, 274,fn. 20 (1965). If there is any implication that anemployer may or may not take action solelyon his own initiative for reasons unrelated toTURNER SHOE COMPANY, INC 145 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDeconomic necessities and known only to him,the statement is no longer a reasonable predic-tition based on available facts but a threat ofretaliation based on misrepresentation and co-ercion, and as such without the protection ofthe First Amendment.In Gissel4the Court found the employer, in itselection campaign, had informed its employees thatother area plants had closed because of unioniza-tion, that the union was strike happy, and that theunion would probably engage in a strike whichwould result in plant closure and a loss of jobs.The Court further found, in agreement with theBoard, that there was no record support for theemployer's underlying assumptions that the unionwould have to strike or that other area plants hadclosed because of unionization. In the absence of anobjective basis to support its message of probablestrikes and plant closure, the Court found that theemployer's statements were not permissible predic-tions of economic consequences but were implicitthreats of job loss and constituted objectionableconduct sufficient to set aside the election.Our evaluation of the campaign conduct of theEmployer in the instant case reveals a striking simi-larity to the conduct of the employer in Gissel. TheEmployer's campaign was geared to convey to itsemployees the message that unionization wouldlead to strikes, plant closure, and loss of jobs. Thus,the Employer distributed a pamphlet entitled "TheDeath of a Shoe Factory" which related the"death" of a nearby factory subsequent to unioniza-tion. Although the pamphlet did not directly attri-bute the closing of the factory to unionization, thegraphic presentation of the plant closing in theform of an obituary notice was a clear attempt tocommunicate by form if not by words a clear mes-sage to employees-unionization caused a nearbyplant to close and unionization would likewisecause the Employer to close its plant. Similarly, inits February 13 speech, 2 days before the election,the Employer told its employees that the Unionwas strike happy, unionization could lead to a longand costly strike, striking employees could be per-manently replaced, other area union plants hadbeen forced to close, and if the employees were notcareful "a disaster could hit" and everything couldbe lost. The Employer's reference to an impendingdisaster just 2 days before the election conveyedthe not too subtle message that a vote for theUnion would lead to a strike and permanent strikereplacements or plant closure and a resulting lossof jobs. Thus, the Employer sought to take advan-tage of employee concerns about job security and4 N.LR.B. v. Gissel Packing Co., 395 U.S. at 617-619.informed its employees that the only way to pro-tect their jobs was to vote against the Union.The record in the instant case, like the record inGissel, contains no demonstrable record evidence tosupport the Employer's message that unionizationcaused the closure of other area plants or thatunionization would lead to strikes, plant closure,job loss, and other unidentified disasters. Therefore,the Employer failed to convey a permissible non-coercive prediction that unionization might lead toan economic dispute that could result in a loss ofjobs. Instead, in the context of the employer-em-ployee relationship, the Employer's leaflet in theform of an obituary notice and its February 13speech constituted threats of plant closure and jobloss since "employees, who are particularly sensi-tive to rumors of plant closings, take such hints ascoercive threats rather than honest forecasts."5We find no merit to the Employer's contentionsthat it did not threaten its employees with job lossbecause none of its campaign material or statementsdirectly or explicitly attributed strikes, plant clos-ings, or job loss to unionization. Communicationswhich hover on the edge of the permissible and theunpermissible are objectionable as "[i]t is onlysimple justice that a person who seeks advantagefrom his elected use of the murky waters of doubleentendre should be held accountable therefor at thelevel of his audience rather than that of sophisticat-ed tribunals, law professors, scholars of the nicetiesof labor law, or 'grammarians."'6As the SupremeCourt has noted, an employer "can easily make hisviews known without engaging in 'brinksmanship'when it becomes all too easy to 'overstep andtumble [over] the brink,' Wausau Steel Corp. v.N.L.R.B., 377 F.2d 369, 372 (7th Cir. 1967). At theleast he can avoid coercive speech simply byavoiding conscious overstatements he has reason tobelieve will mislead his employees."7The Employ-er's use of a leaflet in the form of an obituarynotice and its reference to an impending disasterare examples of "brinksmanship" which over-stepped and tumbled over the brink.We also find that in the context of these specificthreats of plant closure the Employer's repeatedstatements in its speeches and campaign materialassociating the Petitioner with strikes, plant clo-sures, and loss of jobs had a coercive impact on theemployees. In its January 22-29 speech the Em-ployer told the employees that "the Meat Cutterswere involved in 1,235 strikes in the last fouryears," that "hundreds of plants that the Meat Cut-ters union was in have closed," and that "25,000' N.LR.B. v. Gissel Packing Co., 395 U.S, at 619-620.Georgetown Dress Corporation, 201 NLRB 102, 116 (1973).N7 L.R.B. v. Gissel Packing Co., 395 U.S. at 620. TURNER SHOE COMPANY, INC.147Meat Cutters union members lost their jobs." Twodays before the election the Employer informedthe employees in its February 13 speech that "with40% unemployment in Aguadilla, the union stilldoes not give one job to one single person," that"the Meat Cutters was one of the most strike-happy Unions," and that although two area plantswere union plants, they closed "throwing hundredsof workers out of work." In addition, the Employ-er's campaign material emphasized the themes of astrike-happy union, plant closures, and the loss ofjobs. Within the context of the threats of plant clo-sure and loss of jobs, as found above, we find thatthe Employer's constant references to strikes, plantclosure, and loss of jobs constituted additional ob-jectionable conduct which prevented the employ-ees from exercising their free choice in the elec-tion.Moreover, even if we did not find that the Em-ployer's distribution of the death notice or itsthreat of an impending disaster constituted specificthreats of plant closure, we would find that theoverall impact of the Employer's campaign createda coercive atmosphere sufficient to set aside theelection. We have found such a coercive atmos-phere, even in the absence of a specific finding ofobjectionable conduct, in cases where an employerhas emphasized campaign themes such as the likeli-hood of strikes, plant closure, and loss of jobs if theunion won the election. Thomas Products Co., Divi-sion of Thomas Industries, Inc., 167 NLRB 732(1967); Amerace Corporation, ESNA Division, 217NLRB 850 (1975). As indicated above, the Em-ployer in the instant case constantly emphasizedjob security to its employees and attempted to linkthe Petitioner with strikes, plant closure, and lossof jobs.8Therefore, we find that the Employer'soverall campaign created a coercive atmosphereand tended to create the impression that strikes,plant closure, job loss, and other adverse conse-quences would be a direct result of unionization.Accordingly, we find merit to the Petitioner's Ob-jection , and find that a second election should bedirected.[Direction of Second Election and Excelsior foot-note omitted from publication.]8 The record does not support the Hearing Officer's finding that theEmployer first interjected the campaign issue of job security on its owninitiative. In agreement with the Hearing Officer's further finding, how-ever, we find that the Employer, on its own accord, made job securitythe dominant theme of its campaign.TURNER SHOE COMPANY, INC. 147